Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-195126 filed on 10/16/2018.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 10/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	
4.	The abstract of the disclosure is objected to because it is 235 words in length.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

6.	Claim 1 and 2 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/599,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 16/599,469
copending Application 16/599,286
Claim 1 
Claim 1
A core for an electric current detector, comprising: 
a pair of core pieces formed by cutting an annular core main body in a radial direction at two positions, the core pieces being arranged such that cross- sectional surfaces thereof are opposed to each other with a first gap and a second gap being interposed therebetween,
A core for an electric current detector, comprising: 
a pair of core pieces formed by cutting an annular core main body in a radial direction at two positions, the core pieces being arranged such that cross- sectional surfaces thereof are opposed to each other with a first gap and a second gap being interposed therebetween; and
a first partial molding that is made of resin and continuously covers the cross-sectional surfaces of the core pieces opposed to each other with the first gap being interposed therebetween and 
a peripheral surface including the first gap; and

a second partial molding that is made of resin and covers portions of peripheral surfaces of the cross-sectional surfaces of the core pieces opposed to each other with the second gap being interposed therebetween, 

a first partial molding and a second partial molding that are made of resin and cover portions of peripheral surfaces of the cross-sectional surfaces of the core pieces opposed to each other with the first gap and the second gap being interposed therebetween,

wherein the first partial molding comprises 
a first-1 molded member that covers a peripheral surface of one of the cross-sectional surfaces of the core pieces opposed to each other with the first gap being interposed therebetween, and




the second partial molding including a second-1 molded member that covers a peripheral surface of one of the cross-sectional surfaces of the core pieces opposed to each other with the second gap being interposed therebetween, and 

a second-2 molded member that covers a peripheral surface of the other of the cross- sectional surfaces of the core pieces.
a first-2 molded member that covers a peripheral surface of the other of the cross-sectional surfaces of the core pieces, 

the second partial molding comprises 
a second-1 molded member that covers a peripheral surface of one of the cross-sectional surfaces of the core pieces opposed to each other with the second gap being interposed therebetween, and 

a second-2 molded member that covers a peripheral surface of the other of the cross-sectional surfaces of the core pieces, and

at least one of connection between the first-1 molded member and the first-2 molded member via a bridge portion made of the resin or connection between the second-1 molded member and the second-2 molded member via a bridge portion made of the resin is achieved.
Claim 2
Claim 1
The core for an electric current detector according to claim 1, wherein the second-1 molded member and the second-2 molded member are connected via a bridge portion made of the resin.
at least one of connection between the first-1 molded member and the first-2 molded member via a bridge portion made of the resin or connection between the second-1 molded member and the second-2 molded member via a bridge portion made of the resin is achieved.


	In view of the foregoing, claims 1 and 2 are anticipated by claim 1 of Application No. 16/599,286.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claim 3 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/599,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Claim 3 
Claim 4
The core for an electric current detector according to claim 2, wherein the bridge portion is formed on the inner peripheral side with respect to the second gap.
The core for an electric current detector according to claim 2, 
wherein the bridge portion is formed on an inner diameter side.


In view of the foregoing, claim 3 is anticipated by claim 4 of copending Application No. 16/599,286.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 9-16  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/599,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Claim 9 
Claim 5
An electric current detector obtained by arranging a magnetism detecting element in the second gap of the core for an electric current detector according to claim 1, and inserting a busbar into the center of the core main body.
An electric current detector obtained by arranging a magnetism detecting element in one or both of the gaps of the core for an electric current detector according to claim 1, and 
inserting a busbar into the center of the core main body.
Claims 10-16 each recite the following common limitation:

inserting a busbar into the center of the core main body.



In view of the foregoing, claims 9-16 are anticipated by claim 5 of copending Application No. 16/599,286.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 17 and 18  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/599,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Claim 17 
Claim 9
A method for manufacturing a core for an electric current detector, comprising: 
a step of preparing an annular core main body; 

A method for manufacturing a core for an electric current detector, comprising: 
a step of preparing an annular core main body;
a first gap forming step of forming a first gap in the core main body by cutting the core main body in a radial direction, cross-sectional surfaces being opposed to each other with the first gap being interposed therebetween; 

a first gap forming step of forming a first gap by cutting the first partial molding and the core main body in a radial direction at a position at which the first partial molding is formed; 

a first partial molding forming step of continuously covering, with resin, the cross-sectional surfaces opposed to each other with the first gap being interposed therebetween, and 

a peripheral surface including the first gap; 

a partial molding forming step of forming a first partial molding and a second partial molding by covering portions of the core main body with resin; 

a second partial molding forming step of forming a second partial molding by covering, with resin, a portion of the core main body located at a position that is different from the position of the first partial molding; and
a partial molding forming step of forming a first partial molding and a second partial molding by covering portions of the core main body with resin; 

a second gap forming step of forming a second gap in the core main body by cutting the second partial molding and the core main body in a radial direction at the position at which the second partial molding is formed.
a second gap forming step of forming a second gap by cutting the second partial molding and the core main body in a radial direction at a position at which the second partial molding is formed, 

Claim 18 
Claim 9
The method for manufacturing a core for an electric current detector according to claim 17, wherein the second gap forming step is performed such that the second partial molding is not completely cut and a bridge portion made of the resin serving as a connection portion is left over.
wherein the first gap forming step and/or the second gap forming step is performed such that the first partial molding and/or the second partial molding is not completely cut and a bridge portion made of the resin serving as a connection portion is left over.


In view of the foregoing, claims 17 and 18 are anticipated by claim 9 of copending Application No. 16/599,286.


10.	Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/599,286 in view of Andrieu et al. (US Patent Publication No. 2020/0090685 A1, hereinafter referred to as “Andrieu”). 
	Claim 1 of copending Application No. 16/599,286 claims the core for an electric current detector of claim (see claim 1 above). However, claim 1 of copending Application No. 16/599,286 fails to claim wherein a non-magnetic spacer is inserted into the first gap.
	Andrieu is a similar or analogous core to the claimed invention as evidenced Andrieu teaches a non-magnetic spacer wherein the motivation of adding (i.e., inserting) a non-magnetic spacer into a full slot (i.e., a gap) of a partial core thereby reducing a change due to thermal expansion of a resin and stabilizing the magnetic characteristics (see at least Fig. 5A and paragraphs 0063 and 0067, “the partial slot may be obtained by combining a full slot and a part added to the full slot. The added part may be a spacer, e.g. a spacer in non-magnetic or magnetic material, or a projecting part of the casing adapted to be housed in the full slot after mounting the current sensor 1”). 
In view of the motivations such as adding (i.e., inserting) a non-magnetic spacer into a full slot (i.e., a gap) of a partial core thereby reducing a change due to thermal expansion of a resin and stabilizing the magnetic characteristics, one of ordinary skill in the art would have implemented the claimed variation of the prior art core for an electric current detector presented in claim 1 in copending Application No. 16/599,286.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	In view of the foregoing, claims 5-8 are obvious over (and therefore not patentably distinct from) corresponding claim 1 in copending Application No. 16/599,286 in view of Andrieu.  

11.	Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/599,286 in view of Andrieu. 
Regarding Claim 19, it depends on claim 17 and has similar limitations (i.e., inserting a non-magnetic spacer into the first gap) as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.
Regarding Claim 20, it depends on claim 18, which depend on claim 17, has similar limitations (i.e., inserting a non-magnetic spacer into the first gap) as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bizen et al. (US Patent No. 6,246,172 B1, hereinafter referred to as “Bizen”), in view of YOSHIMORI et al. (JP 2013-120106 A, hereinafter referred to as “YOSHIMORI”).
Bizen teaches a core for an electric current detector, comprising: 
a pair of core pieces (Fig. 2, 3a) formed by cutting an annular core main body in a radial direction at two positions, the core pieces being arranged such that cross- sectional surfaces thereof are opposed to each other with a first gap and a second gap (Fig. 2, 10) being interposed therebetween (See annotated Fig. 2, Col. 2 line 65 – Col.3 line 12, “a matter of course, two such gaps may be provided to the magnetic core as shown in FIG. 2. More gaps may be also acceptable”, “An electrical insulation material such as an epoxy resin can be filled in the gap. Cutting of the magnetic core for providing the cavity can be performed by a way using a grinding wheel, or other ways by means of an electric discharge wire machining, water jet, laser, etc. Although the cut section can be used as cut, eddy-current losses can be further reduced by smoothing the cut section by buffing or chemical polishing”).

    PNG
    media_image1.png
    175
    275
    media_image1.png
    Greyscale

Annotated Fig. 2 of Bizen

Regarding the limitation, a first partial molding that is made of resin and continuously covers the cross-sectional surfaces of the core pieces opposed to each other with the first gap being interposed therebetween and a peripheral surface including the first gap, Bizen also teaches molding the magnetic core with a resin, but fails to explicitly disclose partial molding the magnetic core with a resin (Col. 3, lines 28-33, “In forming a gap in the magnetic path, i.e., in cutting the magnetic core, molding the magnetic core…”). However, YOSHIMORI teaches a first partial molding (Fig. 2, a mold resin part 2; Fig. 22, a mold resin part 9) that are made of resin and continuously covers the cross-sectional surfaces of the core pieces opposed to each other with the first gap being interposed therebetween and a peripheral surface including the first gap; and a second partial molding (Fig. 2, a mold that is made of resin and covers portions of peripheral surfaces of the cross-sectional surfaces of the core pieces opposed to each other with the second gap (Fig. 2, a gap 111) being interposed therebetween  (See annotated Figs. 2 and 22; Abstract, “a mold resin part 2 (i..e, a first partial molding or a second partial molding) covering the surface of a core 11 over partial length in the entire length along the magnetic path of the core 11 is molded at one or more places along the magnetic path to constitute an integral core component 1”).


    PNG
    media_image2.png
    501
    567
    media_image2.png
    Greyscale

Annotated Fig. 2 of YOSHIMORI
YOSHIMORI further teaches the second partial molding including a second-1 molded member  (Fig. 2, a pair of molded resin body 20; Figs. 21 and 22, a pair of molded resin body 90) that covers a peripheral surface of one of the cross-sectional surfaces of the core pieces opposed to each other with the second gap being interposed therebetween, and a second-2 molded member (Fig. 2, a pair of molded resin body 20; Figs. 21 and 22, a pair of molded resin body 90) that covers a peripheral surface of the other of the cross-sectional surfaces of the core pieces (See annotated Figs. 2 and 22; “In the core ), a mold resin portion (2) covering the outer peripheral surface of the core portion is formed. The mold resin portion (2) is composed of a pair of mold resin bodies (20) (20) formed on both sides of the magnetic gap portion (111) across the magnetic gap portion (111)” in Paragraph 0027; “The manufacturing process of the core part (1) includes a first step of winding a silicon steel plate to be a core (11) in a loop, and a second step of molding a synthetic resin to be a mold resin portion (2) And cutting the synthetic resin together with the core to form a pair of mold resin bodies (20) and (20) and forming a magnetic gap portion (111)” in Paragraph 0029; “In the core component (1) obtained by the manufacturing process, both end surfaces (cut surfaces) of the pair of mold resin bodies (20) and (20) facing each other across the magnetic gap portion (111) are the core (11) The two end surfaces (cut surfaces) of the magnetic gap portion (111) are aligned in the same plane”, recited in Paragraph 0030  of the machine translation literature).
Bizen and YOSHIMORI are considered to be analogous to the claimed invention because they are in the same field of a core, core members and current detectors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bizen to incorporate the teachings of YOSHIMORI to thereby provide respectively forming each pair of partial molded member (i.e., Fig. 22, 90 in YOSHIMORI) at corresponding portions of two core pieces (see annotated Fig. 2 of Bizen) each opposed to each other with two gaps 10 (see Col. 2 line 65 – Col.3 line 12 in Bizen).  Doing so would aid in maintaining linearity for the pair of core pieces in the same core main body formed with two gaps (i.e., suppressing the occurrence of, thusly preventing the magnetic core’s hysteresis (i.e., stress) and the change in gap length, improving magnetic characteristics and adjusting magnetic saturation characteristics (see paragraph 0022 of YOSHIMORI recited in the machine translation literature). 

s 2-4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bizen in view of YOSHIMORI or NAGANO et al. (JP 2018-056343 A, hereinafter referred to as “NAGANO”).

Bizen does not disclose wherein the second-1 molded member and the second-2 molded member are connected via a bridge portion made of the resin.  However, YOSHIMORI teaches wherein the second-1 molded member and the second-2 molded member are connected via a bridge portion (Figs. 21 and 22, a mounting member or attachment member 19) made of the resin (“a mounting member (19) made of synthetic resin” “a pair of mold resin bodies (90) (90) will be mutually connected by the attachment member (19) (i.e., a bridge portion)”, recited in Paragraphs 0075 and 0078 of the machine translation literature; see annotated Figs. 21 and 22). 

In addition, NAGANO wherein the second-1 molded member and the second-2 molded member are connected via a bridge portion (Figs. 7 and 9, 40) made of the resin (Abstract; “A resin bridge part connecting the 1 resin mold part and the 2 resin mold part on an inner peripheral side of the core body” recited in Paragraph 0009 of the machine translation literature).


    PNG
    media_image3.png
    711
    469
    media_image3.png
    Greyscale

Annotated Figs. 21 and 22 of YOSHIMORI

    PNG
    media_image4.png
    255
    415
    media_image4.png
    Greyscale

Annotated Fig. 7 of NAGANO
stress) and the change in gap length, and stabilizing magnetic characteristics.  

Regarding Claim 3, neither Bizen nor YOSHIMORI explicitly discloses wherein the bridge portion is formed on the inner peripheral side with respect to the second gap. However, NAGANO teaches wherein the bridge portion is formed on the inner peripheral side with respect to the second gap (Figs. 7 and 9, Abstract, “a resin bridge part 40 which is connected to the resin mold part at its both ends, and formed between an inner peripheral side of the core body and the opening for bus bar”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bizen to incorporate the teachings of YOSHIMORI in view of NAGANO to thereby provide the bridge portion formed on an inner diameter side.

Regarding Claim 4, neither Bizen nor YOSHIMORI explicitly discloses wherein the second-1 molded member and the second-2 molded member are separated. However,  wherein the second-1 molded member and the second-2 molded member are separated (Fig. 2, 20; Paragraph 0030, “both end surfaces (cut surfaces) of the pair of mold resin bodies (20) and (20) facing each other across the magnetic gap portion (111) are the core (11) The two end surfaces (cut surfaces) of the magnetic gap portion (111) are aligned in the same plane”, see annotated Figs. 2 and 22).

Regarding Claim 9, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional elements of an electric current detector (Fig. 7, 60) obtained by arranging a magnetism detecting element (Fig. 7, 63) in the second gap of the core for an electric current detector (Fig. 1, voltage detection unit 30; Fig.4, voltage detection circuit 43) and inserting a busbar into the center of the core main body (Paragraph 0030, “A current sensor 60 is obtained by disposing a bus bar 62 and a magnetic sensing element 63 in the gapped core 50.) are taught by NAGANO. 

Regarding Claim 10, it depends on claim 2 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 11, it depends on claim 3 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 12, it depends on claim 4 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 13, it depends on claim 5 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 14, it depends on claim 6 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 15, it depends on claim 7 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding Claim 16, it depends on claim 8 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

15.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bizen in view of YOSHIMORI, further in view of Andrieu et al. (US Patent Publication No. 2010/0090685 A1, hereinafter referred to as “Andrieu”). 
Neither Bizen nor YOSHIMORI explicitly discloses wherein a non-magnetic spacer is inserted into the first gap. However, Andrieu teaches wherein a non-magnetic spacer is inserted into the first gap (Paragraph 0030, “the partial slot may be obtained by combining a full slot and a part added to the full slot. The added part may be a spacer, e.g. a spacer in non-magnetic or magnetic material, or a projecting part of the casing adapted to be housed in the full slot after mounting the current sensor 1”). 
Andrieu is considered to be analogous to the claimed invention because they are in the same field of a core, core members and current sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bizen to incorporate the teachings of YOSHIMORI in view of Andrieu to thereby provide adding (i.e., inserting) a non-magnetic spacer into a full slot (i.e., a gap) in such a manner to form a partial slot (i.e., a first gap), thusly reducing a change due to thermal expansion of a resin and stabilizing the magnetic characteristics.  

Regarding Claim 6, it depends on claim 2 and has similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding Claim 7, it depends on claim 3 and has similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding Claim 8, it depends on claim 4 and has similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bizen, in view of YOSHIMORI.
	Bizen teaches a method for manufacturing a core for an electric current detector, comprising: 
a step of preparing an annular core main body (Fig. 2, 3a); 
a first gap forming step of forming a first gap (Fig. 2, 10) in the core main body by cutting the core main body in a radial direction, cross-sectional surfaces being opposed to each other with the first gap being interposed therebetween; 
a second gap forming step of forming a second gap (Fig. 2, 10) in the core main body by cutting the second partial molding and the core main body in a radial direction at the position at which the second partial molding is formed (Col. 2 line 65 – Col.3 line 12, Col. 3, lines 28-33, “a matter of course, two such gaps may be provided to the magnetic core as shown in FIG. 2. More gaps may be also acceptable”, “An electrical insulation material such as an epoxy resin can be filled in the gap. Cutting of the magnetic core for providing the cavity can be performed by a way using a grinding wheel, or other ways by means of an electric discharge wire machining, water jet, laser, etc. Although the cut section can be used as cut, eddy-current 
Bizen does not explicitly disclose a first partial molding forming step of continuously covering, with resin, the cross-sectional surfaces opposed to each other with the first gap being interposed therebetween, and a peripheral surface including the first gap, and a second partial molding forming step of forming a second partial molding by covering, with resin, a portion of the core main body located at a position that is different from the position of the first partial molding. However, YOSHIMORI teaches a first partial molding forming step of continuously covering, with resin, the cross-sectional surfaces opposed to each other with the first gap being interposed therebetween, and a peripheral surface including the first gap, and a second partial molding forming step of forming a second partial molding (Fig. 2, a mold resin part 2; Fig. 22, a mold resin part 9) by covering, with resin, a portion of the core main body located at a position that is different from the position of the first partial molding (See annotated Figs. 2 and 22; Abstract, “a mold resin part 2 (i..e, a first partial molding or a second partial molding) covering the surface of a core 11 over partial length in the entire length along the magnetic path of the core 11 is molded at one or more places along the magnetic path to constitute an integral core component 1”; Paragraphs 0027, 0029 and 0030 of the machine translation literature).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bizen to incorporate the teachings of YOSHIMORI to thereby provide respectively forming each pair of partial molded member (i.e., Fig. 22, 90 in YOSHIMORI) at corresponding portions of two core pieces (see annotated Fig. 2 of Bizen) each opposed to each other with two gaps 10 (see Col. 2 line 65 – Col.3 line 12 in Bizen).  Doing so would aid in maintaining linearity for the pair of core pieces in the same core main body formed with two gaps (i.e., suppressing the occurrence of, thusly preventing the magnetic core’s hysteresis (i.e., stress) and the change in gap length, improving magnetic . 

17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bizen in view of YOSHIMORI, further in view of NAGANO.
Neither Bizen nor YOSHIMORI explicitly discloses wherein the second gap forming step is performed such that the second partial molding is not completely cut and a bridge portion made of the resin serving as a connection portion is left over.  However, NAGANO teaches wherein the second gap forming step is performed such that the second partial molding is not completely cut and a bridge portion serving as a connection portion is left over (Annotated Fig. 7 show a bridge portion which is formed to connect the end portions of the resin mold portion 30 by not completely cutting the resin mold portion 30; “a gap 21 is formed in the core member 10 by cutting the core body 20. As shown in FIG. 1 through FIG. 3, a resin bridge portion 40 is formed in the gap forming region C in which the gap 21 is formed, and has a gap 42 which is connected with the resin mold portion 30 on the inner peripheral side of the core body 20 and penetrates through the core body 20 in the thickness direction of the core body 12” in paragraph 0023 of the machine translation literature). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bizen to incorporate the teachings of YOSHIMORI in view of NAGANO to thereby provide respectively forming a pair of partial molded member connected by a bridge portion (see annotated Fig. 7, a bridge portion 40 in NAGANO) formed by not completely cutting the partial molding (i.e., the resin mold portion 30) when the gaps are formed at the core main body.  Doing so would aid in preventing, by the bridge portion 40, the core main body from deformation during and after cutting of the core main body (see paragraphs 0016 and 0017 recited in the machine translation literature of NAGANO), maintaining linearity for the pair of core pieces in the same core main body formed with two stress) and the change in gap length, and stabilizing magnetic characteristics.  

18.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bizen in view of YOSHIMORI, further in view of Andrieu. 
Regarding Claim 19, neither Bizen nor YOSHIMORI explicitly discloses a spacer inserting step of inserting a non-magnetic spacer into the first gap, the step being performed after the first gap forming step and before the first partial molding forming step. However, Andrieu teaches a spacer inserting step of inserting a non-magnetic spacer into the first gap, the step being performed after the first gap forming step and before the first partial molding forming step (Paragraph 0030, “the partial slot may be obtained by combining a full slot and a part added to the full slot. The added part may be a spacer, e.g. a spacer in non-magnetic or magnetic material, or a projecting part of the casing adapted to be housed in the full slot after mounting the current sensor 1”). 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bizen to incorporate the teachings of YOSHIMORI in view of Andrieu to thereby provide adding (i.e., inserting) a non-magnetic spacer into a full slot (i.e., a gap) in such a manner to form a partial slot (i.e., a first gap), thusly reducing a change due to thermal expansion of a resin and stabilizing the magnetic characteristics.  

Regarding Claim 20, it depends on claim 18 and has similar limitations as of claim 19 above. Therefore, it is rejected under the same rationale as of claim 19 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707. The examiner can normally be reached Monday-Friday 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BYUNG RO LEE/Examiner, Art Unit 2866      
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858